            [image_001.jpg]                       March 17, 2015 EXHIBIT 10.1  
          Mr. Scott Madson               Re:  Offer of Employment              
Dear Scott:               On behalf of Urologix, Inc. (the “Company”), I am
pleased to offer you the position of Chief Financial Officer.  In this position,
you would also serve as Urologix’ principal financial officer and principal
accounting officer as those terms are defined under the rules of the Securities
and Exchange Commission.  We would like you to begin serving in this role on
April 1, 2015.               This is a full-time position and you will be
expected to devote all of your working time and ability to the performance of
your duties.  Any outside business activities will require prior authorization
by the Chief Executive Officer.  You will report to the Company’s Chief
Executive Officer.               You will be paid a base annual salary of
$150,000 (less taxes and applicable withholdings) according to the Company’s
normal payroll practices and policies.  The statement of annual salary does not
imply a guarantee of employment for any specific length of time.  If your
employment terminates, you will be paid a prorated amount through your actual
last day of employment.             In fiscal year 2015 (ending June 30, 2015),
your target bonus will be $20,000, with the exact amount determined by
achievement as determined by the Urologix Compensation Committee of MBOs
approved by the Compensation Committee.  In fiscal year 2016 (which begins July
1, 2015), you will be eligible for a cash bonus of 30% of your base salary at
the target level based on achievement of specific performance goals to be
determined by the Urologix Compensation Committee under a fiscal year 2016
incentive plan adopted by the Compensation Committee.  The performance goals and
targeted amounts of the performance goals will be based upon a Board-approved
fiscal year 2016 plan.  As an executive officer of Urologix, Urologix is willing
to enter into an agreement with you (“Change in Control Agreement”), a copy of
which is attached to this letter.  Your employment is “at will” and may be
terminated by you or Urologix at any time for any reason, subject to the
benefits of the Change in Control Agreement.             I am also pleased to
inform you that as part of your employment offer, you will be granted on the
first day of your employment an incentive stock option to purchase 150,000
shares of the Company’s common stock at an exercise price determined by the
closing market price of the stock on the date of grant.  These options shall
vest as follows:  25% of the shares shall vest on the first anniversary of the
grant date; and thereafter 1/36th of the shares underlying the option will vest
on the monthly anniversary of the date of grant for each of the next 36
months.  The stock option grant will be evidenced by an agreement and will be
subject in all respects to the terms and conditions of the Urologix, Inc. 2012
Stock Incentive Plan.                               4405 NORTH 21st AVENUE,
MINNEAPOLIS, MN 55447-2000
Phone · 763.475.1400      Fax · 763.475.1443      Toll Free ·
800.475.1403      www.urologix.com        

 

 

 

 

            You will be eligible for the full range of Company
benefits.  Urologix offers medical, dental, life, flexible spending account,
401(k), AD&D, short-term and long-term disability coverage.  The costs of
benefits will vary depending upon the coverage you elect.  You will be eligible
to participate in our medical and dental, life, AD&D, short-term and long-term
disability and flexible spending programs on the first of the month following
your date of employment.  You will be eligible to participate in our 401(k)
program following an initial 90-day waiting period.  If you have any questions
on benefits, please feel free to contact Greg Fluet.  You will be entitled to
accrue up to 160 hours of vacation annually.               All necessary and
reasonable business travel expenses you incur will be reimbursed in accordance
with the Urologix Business Travel Policy.             As a condition of your
employment and for purposes of federal immigration law, you are required to
provide the Company documentary evidence of your identity and eligibility for
employment in the United States.  In order to ensure timely processing of your
paycheck, such documentation must be provided to us within three business days
of your date of employment.             You will also be required to sign a
Urologix, Inc. Agreement Regarding Employment, Inventions, Confidential
Information and Non-Competition (copy attached) as a condition of your
employment.  This letter, along with the foregoing agreement relating to
proprietary rights, confidentiality and non-competition and the Change in
Control Agreement, sets forth the terms of your employment with the Company and
supersedes any prior representations or agreements between us, whether written
or oral.  This letter may not be modified or amended except by a written
agreement signed by the Chief Executive Officer and by you.             This
offer of employment will expire March 18, 2015, if not formally accepted.  If
the provisions of this offer are acceptable to you, please sign one copy of this
offer letter and return it to me at your earliest convenience (along with a
signed copy of the Urologix, Inc. Agreement Regarding Employment, Inventions,
Confidential Information and Non-Competition and the Change in Control
Agreement).  The second original copy is for your personal files.           In
the meantime, please feel free to contact me if you have any questions.        
    Sincerely,               /s/  Gregory J.
Fluet                                                       Gregory J. Fluet
Chief Executive Officer                               14405 NORTH 21st AVENUE,
MINNEAPOLIS, MN 55447-2000
Phone · 763.475.1400      Fax · 763.475.1443      Toll Free ·
800.475.1403      www.urologix.com

 

 

 

 

            I have read and understand the terms of this offer of employment by
Urologix, Inc.  I accept the offer of employment by Urologix, Inc. and agree to
be bound by these terms of employment.               /s/  Scott
Madson                                               Scott Madson              
Dated:  March 17, 2015                                                      
14405 NORTH 21st AVENUE, MINNEAPOLIS, MN 55447-2000
Phone · 763.475.1400      Fax · 763.475.1443      Toll Free ·
800.475.1403      www.urologix.com

 

